PER CURIAM.
This is an appeal from the denial of appellant’s motion for modification of a temporary child support order and the granting of ap-pellee’s emergency motion for contempt. We affirm the former order but reverse the latter and remand because of two omissions therefrom.
First, the trial court failed to recite in the order that appellant had the present ability to pay. Second, the order failed to provide a way for appellant to purge the civil contempt and terminate the sentence, see International Medical Ctrs. v. Colavecchio, 563 So.2d 784, 786 (Fla. 4th DCA 1990), thus transforming a civil contempt proceeding into an order in the form of indirect criminal contempt.
GLICKSTEIN and DELL, JJ., and OFTEDAL, RICHARD L., Associate Judge, concur.